Title: March 7. Saturday.
From: Adams, John
To: 


       The same prosperous Wind, and the same beautifull Weather continue. We proceed in our Course at the Rate of about 200 Miles in 24 Hours. We have passed all the Dangers of the American Coast. Those of the Bay of Biscay, remain. God grant Us, an happy Passage through them all.
       Yesterday, the Ship was all in an Uproar, with Laughter. The Boatswains Mate asked one of his superiour Officers, if they might have a Frolick.—The Answer was, Yes.—Jere. accordingly, with the old Sailors, proposed to build a Galley, and all the raw Hands to the Number of 20 or 30 were taken in, and suffered themselves to be tyed together, by their Legs. When all of a sudden, Jere. and his knowing ones, were found handing Bucketts of Water over the Sides and pouring them upon the poor Dupes, untill they were wet to the Skin.—The Behaviour of the Gullies, their Passions and Speeches and Actions, were  diverting enough.—So much for Jere’s Fun. This Frolick, I suppose, according to the Sailors Reasoning, is to conjure up a Prize.
       This Morning the Captain ordered all Hands upon Deck and took an account of the Number of Souls on board which amounted to 172. Then he ordered the Articles of War to be read to them—after which he ordered all Hands upon the Forecastle and then all Hands upon the Quarter deck, in order to try Experiments, for determining whether any difference was made in the Ships sailing, by the Weight of the Men being forward or abaft. Then all Hands were ordered to their Quarters to exercise them at the Guns. Mr. Barron gave the Words of Command and they spent an Hour perhaps in the Exercise, at which they seemed tolerably expert. Then the Captain ordered a Dance, upon the Main Deck, and all Hands, Negroes, Boys and Men were obliged to dance. After this the old Sailors set on Foot another Frolic, called the Miller, or the Mill. I will not spend Time to describe this odd Scaene: but it ended in a very high frolic, in which almost all the Men were powdered over, with Flour, and wet again to the Skin.—Whether these whimsical Diversions are indulged, in order to make the Men wash themselves, and shift their Cloaths, and to wash away Vermin I dont know. But there is not in them the least Ray of Elegance, very little Wit, and a humour of the coarsest Kind. It is not superiour to Negro and Indian Dances.
      